NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 18, 2008
                                   Decided July 11, 2008

                                           Before

                            JOHN L. COFFEY, Circuit Judge

                            KENNETH F. RIPPLE, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 07-3898

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Western District of
                                                    Wisconsin.
       v.
                                                    07-CR-081-S-01
JASON A. VISOR,
     Defendant-Appellant.                           John C. Shabaz,
                                                    Judge.

                                         ORDER

        Police officers in the city of Madison, Wisconsin, found Jason Visor reclining in the
driver’s seat of a car parked in the middle of a highway. The officers upon searching him
discovered that he was carrying a gun in his pocket and that he was in possession of
several bags containing a total of 225 grams of marijuana and another bag containing six
white pills. Visor has a previous conviction for possessing crack with intent to distribute,
and was charged with and pleaded guilty to one count of possession of a firearm by a felon,
see 18 U.S.C. § 922(g)(1). He was sentenced to 50 months’ imprisonment, within the
applicable guidelines range of 46 to 57 months. Visor’s lawyer filed a notice of appeal, but
No. 07-3898                                                                                Page 2

he now seeks to withdraw under Anders v. California, 386 U.S. 738 (1967), because he is
unable to discern a nonfrivolous issue to pursue. Counsel’s supporting brief is facially
adequate, and Visor failed to respond to our invitation under Circuit Rule 51(b) to
comment on counsel’s submission. We limit our review to the potential legal issues
identified in counsel’s brief. See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

        In his supporting brief, counsel initially considers whether Visor might challenge his
guilty plea, even though he fails to state whether Visor himself would want to pursue a
claim if there was one. See United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).
Regardless, any potential challenge to the guilty plea would be frivolous. As counsel
observes, because Visor did not move to withdraw his guilty plea in the district court, our
review is limited to a search for plain error, a standard that Visor, in our opinion, is unable
to satisfy. See United States v. Vonn, 535 U.S. 55, 59 (2002); United States v. Villarreal-Tamayo,
467 F.3d 630, 632-33 (7th Cir. 2006). A proper guilty plea must substantially comply with
the requirements of Federal Rule of Criminal Procedure 11. See United States v. Blalock, 321
F.3d 686, 688 (7th Cir. 2003). Under Rule 11, the district court must determine a factual
basis for the plea and conduct a colloquy to ensure that the plea is voluntary and that the
defendant understands the nature of the charge, the rights he relinquishes by entering a
plea of guilty, the maximum and minimum penalties authorized by statute, and the other
procedural requirements of sentencing. Counsel has not identified any error or omission in
the district court’s plea colloquy, and our own review of the record confirms that the
district court substantially complied with the dictates of Rule 11.

       Counsel also considers, but rejects as frivolous, a challenge to the reasonableness of
Visor’s prison sentence. The probation officer assigned Visor a base offense level of 20
because he committed the gun offense after a previous conviction for possessing drugs, see
U.S.S.G. § 2K2.1(a)(4), added four levels because Visor’s possession of marijuana packaged
in several bags suggested that he carried the gun in connection with another felony, see id.
§ 2K2.1(b)(6), and subtracted three levels for acceptance of responsibility, see id. § 3E1.1.
This total offense level of 21, coupled with a proposed criminal history category of III,
yielded an imprisonment range of 46 to 57 months. The district court adopted the
probation officer’s recommendations without objection, and counsel has not suggested the
possibility of error.

        Visor argued that a 46-month prison sentence would be appropriate because of his
difficult upbringing and the possibility that he suffers a psychiatric condition known as
bipolar disorder, though he admitted he has never consulted a doctor for a diagnosis. After
discussing Visor’s prior conviction for possessing crack with intent to distribute, his two
prior convictions for possessing marijuana, and the rest of his criminal history, the district
No. 07-3898                                                                               Page 3

court concluded that a 50-month sentence was necessary to satisfy several statutory
requirements, including holding Visor accountable, protecting the community, deterring
further criminality, and achieving parity with similarly situated offenders. See 18 U.S.C.
§ 3553(a).

        It would be frivolous for Visor to argue that the district court ignored its obligation
to treat the sentencing guidelines as advisory, see United States v. Booker, 543 U.S. 220 (2005);
United States v. Dean, 414 F.3d 725, 728 (7th Cir. 2005), or that it failed to consider the
relevant factors under § 3553(a), see United States v. Harris, 490 F.3d 589, 597 (7th Cir. 2007);
Dean, 414 F.3d at 729. “[A]ny sentence that is properly calculated under the Guidelines is
entitled to a rebuttable presumption of reasonableness.” See United States v. Mykytiuk, 415
F.3d 606, 608 (7th Cir. 2005). Because the district court imposed a term within the
guidelines range, we may presume it is reasonable. See Rita v. United States, 127 S. Ct. 2456,
2462 (2007) (holding that a court of appeals may presume reasonable a district court’s
proper application of the sentencing guidelines).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.